                        Case 1:21-cr-00246-ABJ Document 8 Filed 04/07/21 Page 1 of 25

     AO 442 (Rev. 11111)Arrest Warrant



                                               UNITED STATES DISTRICT COURT
                                                                               for the

                                                                      District of Columbia

                         United States of America
                                    v.                                          )        Case: 1:21-cr-00246
                              Daniel Rodriguez
                                                                                )        Assigned to: Judge Berman Jackson, fJ
                                                                                )
                                                                                )
                                                                                         Assign Date: 3/24/2021
                                                                                )        Description: INDICTMENT (B)
                                                                                )
                                  Defendant


                                                                 ARREST WARRANT
     To:      Any authorized law enforcement officer


              YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
 (name of person to be arrested)         Daniel Rodriguez
 who is accused of an offense or violation based on the following document filed with the court:

 ~ Indictment                  0 Superseding Indictment               0 Infonnation          0 Superseding Information                 0 Complaint
 LJ Probation Violation Petition                 LJ Supervised Release Violation Petition               a Violation Notice             0   Order of the Court
 This offense is briefly described as follows:
       18 U.S.C.   ISI2(c)(2), 2 Obstruction
       18 U.S.C.   231(a)(3) Civil Disorder
       18 U.S.C.   111(a)(1) and (b) Assaulting, Resisting, or Impeding Certain Officers with a Dangerous Weapon
       18 U.S.c.   64 i Theft ofGovemment Property
       18 U.S.C.   1361 Destruction of Govemment Property
      18 U.S.C. 1752(a)(I) and (b)(I)(A), (a)(2) and (b)(I)(A), (a)(3) and (b)(I)(A) Entering and Remaining / Disorderly Conduct / Impeding Ingress/Egress in
      a Restricted Building or Grounds with a Dangerous Weapon



Date:              03/24/2021
                                                                                    -----
                                                                                            (,r/~                       Digitally
                                                                                                                        Harvey
                                                                                                                                    signed by G. Michael

                                                                                                                        Date: 2021.03.2416:19:47     -04'00'
                                                                                                         Issuing officer's signature

City and state:            Washington,    DC
                                                                                         G. MichaelHarve~ ~nited States Magistrate Judge
                                                                                                          Printed name and title "


                                                                           Return


at
            This warr~was
     (city and state)     yeflfztb
                                  received on
                                              'c t-L
                                                 (da';).
                                                       tIV
                                                             O.J~'1'1{;.O;'"
                                                           7Jfij(ii,(-(.
                                                                               r , and the person was arrested on         (date)    1)]     'l1/c)tJ:2-1
Date:      0I/J I ,aO;z {
                                                                                              FILED
Case 5:21-mj-00224-DUTY    Document
       Case 1:21-cr-00246-ABJ       3 Filed
                               Document     03/31/21
                                        8 Filed      PagePage
                                                04/07/21  1 of 12 of
                                                                  Page
                                                                     25 ID  #:3U.S. DISTRICT COURT
                                                                         CLERK,




                                                                                      3/31/2021
                                                                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                                               -.
                                                                                    BY: ___________________ DEPUTY




                                                                  5:21-mj-00224




                                                                      Digitally signed by G. Michael
                                                                      Harvey
                                                                      Date: 2021.03.24 16:19:47 -04'00'
Case 5:21-mj-00224-DUTY
        Case 1:21-cr-00246-ABJ
                           Document
                               Document
                                    3-1 Filed
                                         8 Filed
                                              03/31/21
                                                  04/07/21
                                                        Page
                                                           Page
                                                             1 of 35 ofPage
                                                                        25 ID #:4




                                                              5:21-mj-00224
Case 5:21-mj-00224-DUTY
        Case 1:21-cr-00246-ABJ
                           Document
                               Document
                                    3-1 Filed
                                         8 Filed
                                              03/31/21
                                                  04/07/21
                                                        Page
                                                           Page
                                                             2 of 45 ofPage
                                                                        25 ID #:5
Case 5:21-mj-00224-DUTY
        Case 1:21-cr-00246-ABJ
                           Document
                               Document
                                    3-1 Filed
                                         8 Filed
                                              03/31/21
                                                  04/07/21
                                                        Page
                                                           Page
                                                             3 of 55 ofPage
                                                                        25 ID #:6
Case 5:21-mj-00224-DUTY
        Case 1:21-cr-00246-ABJ
                           Document
                               Document
                                    3-1 Filed
                                         8 Filed
                                              03/31/21
                                                  04/07/21
                                                        Page
                                                           Page
                                                             4 of 65 ofPage
                                                                        25 ID #:7
Case 5:21-mj-00224-DUTY
        Case 1:21-cr-00246-ABJ
                           Document
                               Document
                                    3-1 Filed
                                         8 Filed
                                              03/31/21
                                                  04/07/21
                                                        Page
                                                           Page
                                                             5 of 75 ofPage
                                                                        25 ID #:8
         Case 5:21-mj-00224-DUTY
                Case 1:21-cr-00246-ABJ
                                    Document
                                        Document
                                             2 Filed
                                                 8 Filed
                                                     03/31/21
                                                         04/07/21
                                                              PagePage
                                                                   1 of 18 of
                                                                           Page
                                                                              25 ID #:2
                                                                     FILED
                                                                            CLERK, U.S. DISTRICT COURT




                                                                            3/31/2021
                                        CENTRAL
                                                                 DISTRICT OF CALIFORNIA
                                           
                                                                            LM
                                                                 BY: ___________________ DEPUTY

                                                                                       5:21-mj-00224
                                                              
I:1E+)|BF#F+B|;,|#8+A3&#|                                                              fRn|
                                                
            L|
                                                                                    
)PhaUe|?iTna]uUy|
                                                                                     
                                         

G;| &6+@5C|<-.2&+|J C |*1CG?1&H|';K?G|

#ee|PnUPr|gurs|QU|RigleUsUT | #hx|PnUP|his|PlleaRPQeU|in|uhchiwh|r^iueT|ahTaRPsU|# |

 )PsU|PhT|sagU|iV|PnnUrs|     /|  | 0|                    z|#8|    >9
 E^U|PQivU|hPgUT|TUVUhTPhs|ar|RuonUhsex|^irlasPeayUT|PhT|RPhhis|QU|snPhrlinsUT|si|Riuns|\n|PnnPa]hgUhs|ip
  Phx|is_Un|lnUeagahPnx|lnjRUUTah]| MUr|  :i

 )UVUhTPhs|ar|ah|I B |8Pnr^Per|BUnvaRU|eiRcul|ah|s^ar|Riuns|QuaeTah]       MUr  :j
 &^Pn]Ur|uhTUn|w^aR^|TUVUhTPhs|^Pr|QUUh|QiicUT         Per email at 10:18 am from Agent Enrique Armenta, they
                                                        "will be turning him into the Marshals shortly".
    |IB&|||IB&|||ID&|||IB&|||IB(||PhT||ID&|

 ;WUhrU|R^Pq]UT|ar|P|       b|,Ueihx    8ahin|;XUhrU|          >Ustx|;YUhrU|        b|;`Un|8arTUgUPhkn|

 1hsUnlnUsUn|?UmuanUT| b|:i|        MUr|     7Ph]uP]U

 MUPn|iV|%ans^|

 )UVUhTPhs|^Pr|nUsPahUT|SiuhrUe|       {:i
     MUr|        :PgU!                                               >^ihU|:ugQUn|

 :PgU|iV|>nUsnaPe|BUnvaRUr|=ZRUn|hisa[UT| NO|   
 ?UgPndr|aV|Phx 

 :PgU| +hnamuU|4 |#ngUhP                           leUPrU|lnah |



                  
 ;ZRU|>^ihU|:ugQUn|                                          $]UhRx| 
                                                                                      ,%1

 Ca] "|                                                            *PU| 


                                       
         Case 5:21-mj-00224-DUTY
                Case 1:21-cr-00246-ABJ
                                    Document
                                        Document
                                             2 Filed
                                                 8 Filed
                                                     03/31/21
                                                         04/07/21
                                                              PagePage
                                                                   1 of 19 of
                                                                           Page
                                                                              25 ID #:2
                                                                     FILED
                                                                            CLERK, U.S. DISTRICT COURT




                                                                            3/31/2021
                                        CENTRAL
                                                                 DISTRICT OF CALIFORNIA
                                           
                                                                            LM
                                                                 BY: ___________________ DEPUTY

                                                                                       5:21-mj-00224
                                                              
I:1E+)|BF#F+B|;,|#8+A3&#|                                                              fRn|
                                                
            L|
                                                                                    
)PhaUe|?iTna]uUy|
                                                                                     
                                         

G;| &6+@5C|<-.2&+|J C |*1CG?1&H|';K?G|

#ee|PnUPr|gurs|QU|RigleUsUT | #hx|PnUP|his|PlleaRPQeU|in|uhchiwh|r^iueT|ahTaRPsU|# |

 )PsU|PhT|sagU|iV|PnnUrs|     /|  | 0|                    z|#8|    >9
 E^U|PQivU|hPgUT|TUVUhTPhs|ar|RuonUhsex|^irlasPeayUT|PhT|RPhhis|QU|snPhrlinsUT|si|Riuns|\n|PnnPa]hgUhs|ip
  Phx|is_Un|lnUeagahPnx|lnjRUUTah]| MUr|  :i

 )UVUhTPhs|ar|ah|I B |8Pnr^Per|BUnvaRU|eiRcul|ah|s^ar|Riuns|QuaeTah]       MUr  :j
 &^Pn]Ur|uhTUn|w^aR^|TUVUhTPhs|^Pr|QUUh|QiicUT         Per email at 10:18 am from Agent Enrique Armenta, they
                                                        "will be turning him into the Marshals shortly".
    |IB&|||IB&|||ID&|||IB&|||IB(||PhT||ID&|

 ;WUhrU|R^Pq]UT|ar|P|       b|,Ueihx    8ahin|;XUhrU|          >Ustx|;YUhrU|        b|;`Un|8arTUgUPhkn|

 1hsUnlnUsUn|?UmuanUT| b|:i|        MUr|     7Ph]uP]U

 MUPn|iV|%ans^|

 )UVUhTPhs|^Pr|nUsPahUT|SiuhrUe|       {:i
     MUr|        :PgU!                                               >^ihU|:ugQUn|

 :PgU|iV|>nUsnaPe|BUnvaRUr|=ZRUn|hisa[UT| NO|   
 ?UgPndr|aV|Phx 

 :PgU| +hnamuU|4 |#ngUhP                           leUPrU|lnah |



                  
 ;ZRU|>^ihU|:ugQUn|                                          $]UhRx| 
                                                                                      ,%1

 Ca] "|                                                            *PU| 


                                       
Firefox          Case 5:21-mj-00224-DUTY
                       Case 1:21-cr-00246-ABJ
                                           Document
                                              Document
                                                    4 Filed
                                                       8 Filed
                                                             03/31/21
                                                      http://156.13]04/07/21
                                                                           PagePage
                                                                                  1 of 10
                                                                                        1 Page
                                                                                            of 25 ID
                                                                    .20.221/cacd/CrimIntakeCal.NSF/   #:9
                                                                                                   1222c8c99061 f46c8825...



                                                                UNITED STATES DISTRICT COURT
                                                               CENTRAL DISTRICT OF CALIFORNIA

          iJNITED STATES OF AMERICA,                                                ~ Eastern Division
                                                                         Plaintiff, ~
                                            vs.                                       Case Number: 521-MJ-00224                  Out of District Affidavit
                                                                                    ~ Initial App. Date: 03/31/2021              Custody_
          Daniel Rodriguez                                                          i Initial App. Time: 2:00 PM



                                                                       Defendant. ~     Date Filed:
                                                                                  ~     Violation: 18 USC 1512, 18 USC 231, 18
                                                                                  ~     USC 111, 18 USC 641, 18 USC 1 1,
                                                                                  ~     and 18 USC 1752
                                                                                  ~     CourtSmard Reporter:

                PROCEEDINGS HELD BEFORE UNITED STATES                               ~                   CALENDAR/P OCEEDINGS SHEET
                      MAGISTRATE JLiDGE: Sheri Pym                                  ~                    LOCAL/OUT-OF-DISTRICT CASE



             PRESENT:                    Carter, Kimberly                                                           ~                    None

                                           Depu~'Clerk                              W       ~~~~`~
                                                                                    Assistant    '
                                                                                              U.S.  ~     ~
                                                                                                    Attorney                     InterPreter/LanguaSe
                    ❑ INITIAL APPEARANCE NOT HELD -CONTINUED
                      Court issues Order under Fed. R Crim. P. 5(fl concerning prosecutor's disclosure obligations; see General Order 21-02(written order).
                      Defendant informed of chazge and right to: remain silent; appointment of counsel, if indigent; right to bail; bail review and
                       ❑ preliminary hearing OR ❑removal heari~/ Rule 20. n,~, _ _~                      ~~~.o/,!     ~
                      Defendant states true name ❑ is as charged         is           ~C~,~                         u1
                                                                                                                     '
                    ❑ Court ORDERS the caption ofthe Indictment/Information be Chang o reflect defen Ys different true name. Counsel are directed to
                       ile all future documents reflecting the true name as stated on the record.
                      Defendant advised ofconsequences of false statement in financial affidavit. ❑Financial Affidavit ordered SEALED.
                    8Attorney: Andrew Byrd, DFPD~( Appointed ❑ Prev. Appointed ❑ Poss. Contribution (see sepazate order)
                       ❑ Special appearance by:
                   ~IGovernment's request for detention is: ❑GRANTED ❑DENIED ❑ WITHDRAWN                              CONTINUED
                    ❑ Defendant is ordered: ❑Permanently Detained ❑ Temporazily Detained (see separate order).
                    ❑ BAIL FIXED AT $                                        (SEE ATTACHED COPY OF CR-1 BOND FORM FOR CONDITIONS)
                    D Government moves to UNSEAL Complaint/Indictment/Information/Entire Case: ❑GRANTED ❑DENIED
                    ❑ Preliminary Heazing waived.
                    ❑ Class B Misdemeanor ❑Defendant is advised of maximum penalties
                    ❑ This case is assigned to Magistrate Judge                                                 .Counsel are directed to contact the clerk for the
                      setting of all further proceedings.
                    ❑ PO/PSA WARRANT ❑Counsel aze directed to contact the clerk for
                      District Judge                                                             for the setting offurther proceedings.
                    ❑ Preliminary Heazing set for                                    at 4:30 PM
                    ❑ PIA set for:                                   at 11:00 AM in LA; at 10:00 AM in Riverside; at 10:00 AM in Santa Ana
                    ❑ Government's motion to dismiss case/defendant                                                only: ❑GRANTED ❑DENIED
                    ❑ Defendant's motion to dismiss for lack of probable cause: ❑GRANTED ❑DENIED
                      Defendant executed Waiver of Rights. ❑Process received.
                   ~❑court ORDERS defendant Held to Answer to                                      District of
                       ❑ Bond to transfer, if bail is posted. Defendant to report on or before
                       ❑ Warrant ofremoval and final commitment to issue. Date issued:                                   By CRD:
                       ❑ Warrant ofremoval and fi co mi ent e/~rdered stayed until
                   ~]Case continued to Dat) ~                            /              (Ti )                                   AM PM
                      Type of Heazing:               ~          ~        Before JuElge                                        /Duty      strate Judge.
                     .Proceedings will be he in the        Duty Courtroom ~                ~           ❑Judge's Courtroom
                      Defendant committed to the custody ofthe U.S. Marshal ❑Summons: Defendant ordered to report to USM for processing.
                    ❑ Abstract of Court Proceeding (CR-53) issued. Copy forwarded to USM.
                    ❑ Abstract of Order to Return Defendant to Court on Next CouR Day(M-20)issued. Original forwarded to USM.
                    ❑ RELEASE ORDER NO:
                    ❑ Other:
                                  PSA ❑ USPO          FINANCIAL                       CR-10       CR-29                     READY
                                                                                                                               Deputy Clerk Initials


                M-5 (10/13)                             CALENDAR/PROCEEDING SHEET -LOCAL/OUT-OF-DISTRICT CASE                                       Page 1 f 1




1 of 1                                                                                                                                                 3/31/2021, 11:11 AM
    Case 5:21-mj-00224-DUTY
           Case 1:21-cr-00246-ABJ
                               Document
                                   Document
                                        7 Filed
                                            8 Filed
                                                03/31/21
                                                    04/07/21
                                                         PagePage
                                                              1 of 111Page
                                                                      of 25 ID #:14
                                                                                             r~ Fn!;     ~r~Ec~
                                     ~1                                           ~              _ , u.g
                                ..                          i                     ~          r-       --    --~,
                                                                                                       p:STr~ir,TCeURT


                                      UMTED STATES AISTRICT COURT                      I I MAR 3 1 2021.
                                     CENTRAL DISTRICT OF CALIFORNIA                                       ,,
iJNITED STATES OF AMERICA,                                  CASSMJI~BR:                  EASTR N Df'✓ S    T F CALRli
                                                                                                                B E?UT'
                                               PL~AIM'IFF
                           ~.                                   ~'2~ -~~ -f~J as
~~~ c.1          ~d~
                   '~~~Z                                                    wax o~iuca~rs
                                                                         (OUT OF DISTRICT CASES?
                                             DFFID~ANT.
                                                                                          1           i~
       I understand that     es are p~ndii the                         Dis~ict of [~11.E r'~
alleging violation of      (.CSC. ~~~~~~ 2                         and that I have been arrested in this dis~ict aad
                       (9T~S m~asd~a ~robotloa ~sY~a~r~a xd~e1
taken before a United States Magistrate Judge, who has informed me ofthe charges)aad my rights to:
•      (1) have as identity hearing to detemnme whether I am the person named in the chergea;
      (2) arrival ofprocess;

-G7teck one only-

❑      EXCLUDING PROBATION OR SUPERVISED RELEASE CASES:
      (3) have a preliminary hearing(unless an indictment has been returned or an information filed to
           deteaaine whether there is probable cause to believe an offenuse has been comtnitted by me,the
            hearing to be held in this district or the district ofprosecution; and
      (4) request transfer ofthe proceedings to this district under Rule 20,Fed.RCrim.P.,in order to plead
            guilty.

O      PROBATION OR SUPERVISED RELEASE CASES:
      (3) have a preliminary hearing(ifthe violation charged allegedly occurred in this district, and I am
            held in custody solely on that charge)under Rule 32.1(b),FedRCrim.P.,to determine whether
            there is probable cause to believe I have violatod the terms of my probatiodsupervised release.

         I HEREBY WAIVE(GIVE UP)MY RIGST(S~ TO:

               have an identity hearing
               arrival ofprocess
         ❑     have a preliminaryfBaring
         O     have an identity hearing,and I have been informod that I have no right to a preliminary hearing
         O     have an identity hearing, butI request that a preliminary hearing be held in the prosecuting
               district                               ~                                             l      lC OPY ~W~


                      ~                                          ~°~`'
 Da~:3              ~                                           5~.
 I have translated this Waiver to the defendant in the                                                     1       •

 Date:
                                                                  (~'

 M-14(09/09)                          FYAIVBR OF R1GRT8(OVf OF DISTRICT CASB~
     Case 5:21-mj-00224-DUTY
            Case 1:21-cr-00246-ABJ
                               Document
                                   Document
                                        10 Filed
                                            8 Filed
                                                 04/01/21
                                                     04/07/21
                                                           PagePage
                                                                1 of 12
                                                                     5 Page
                                                                        of 25 ID #:21



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   JERRY C. YANG
     Assistant United States Attorney                                 FILED
 3   Chief, Riverside Branch Office                         CLERK, U.S. DISTRICT COURT
     BYRON R. TUYAY (Cal. Bar No. 308049)

                                                             4/1/2021
 4   Assistant United States Attorney
     Riverside Branch Office
 5        3403 10th Street, Suite 200
          Riverside, California 92501                     CENTRAL DISTRICT OF CALIFORNIA
 6        Telephone: (951) 276-6230                                    -.
                                                            BY: ___________________ DEPUTY
          Facsimile: (951) 276-6202
 7        E-mail:    byron.tuyay@usdoj.gov

 8   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
 9
                              UNITED STATES DISTRICT COURT
10
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
     UNITED STATES OF AMERICA,                  No.    5:21-mj-00229
12
                Plaintiff,                      GOVERNMENT’S NOTICE OF REQUEST FOR
13                                              DETENTION
                      v.
14
     MIREYA RAMOS,
15
                Defendant.
16

17
          Plaintiff, United States of America, by and through its counsel
18
     of record, hereby requests detention of defendant and gives notice of
19
     the following material factors:
20
          1.    Temporary 10-day Detention Requested (§ 3142(d)) on the
21
                following grounds:
22
               a.    present offense committed while defendant was on release
23
                     pending (felony trial),
24
               b.    defendant is an alien not lawfully admitted for
25
                     permanent residence; and
26

27
               c.    defendant may flee; or
28
     Case 5:21-mj-00224-DUTY
            Case 1:21-cr-00246-ABJ
                               Document
                                   Document
                                        10 Filed
                                            8 Filed
                                                 04/01/21
                                                     04/07/21
                                                           PagePage
                                                                2 of 13
                                                                     5 Page
                                                                        of 25 ID #:22



 1             d.    pose a danger to another or the community.

 2        2.    Pretrial Detention Requested (§ 3142(e)) because no

 3              condition or combination of conditions will reasonably

 4              assure:

 5              a.    the appearance of the defendant as required;
 6              b.    safety of any other person and the community.
 7        3.    Detention Requested Pending Supervised Release/Probation
 8              Revocation Hearing (Rules 32.1(a)(6), 46(d), and 18 U.S.C.
 9              § 3143(a)):
10              a.    defendant cannot establish by clear and convincing
11                    evidence that he/she will not pose a danger to any
12                    other person or to the community;
13              b.    defendant cannot establish by clear and convincing
14                    evidence that he/she will not flee.
15        4.    Presumptions Applicable to Pretrial Detention (18 U.S.C.
16              § 3142(e)):
17              a.    Title 21 or Maritime Drug Law Enforcement Act (“MDLEA”)
18                    (46 U.S.C. App. 1901 et seq.) offense with 10-year or
19                    greater maximum penalty (presumption of danger to
20                    community and flight risk);
21              b.    offense under 18 U.S.C. §§ 924(c), 956(a), 2332b, or
22                    2332b(g)(5)(B) with 10-year or greater maximum penalty
23                    (presumption of danger to community and flight risk);
24              c.    offense involving a minor victim under 18 U.S.C.
25                    §§ 1201, 1591, 2241, 2242, 2244(a)(1), 2245, 2251,
26                    2251A, 2252(a)(1)-(a)(3), 2252A(a)(1)-2252A(a)(4),
27

28
                                             2
     Case 5:21-mj-00224-DUTY
            Case 1:21-cr-00246-ABJ
                               Document
                                   Document
                                        10 Filed
                                            8 Filed
                                                 04/01/21
                                                     04/07/21
                                                           PagePage
                                                                3 of 14
                                                                     5 Page
                                                                        of 25 ID #:23



 1                    2260, 2421, 2422, 2423 or 2425 (presumption of danger

 2                    to community and flight risk);

 3              d.    defendant currently charged with an offense described

 4                    in paragraph 5a - 5e below, AND defendant was

 5                    previously convicted of an offense described in
 6                    paragraph 5a - 5e below (whether Federal or
 7                    State/local), AND that previous offense was committed
 8                    while defendant was on release pending trial, AND the
 9                    current offense was committed within five years of
10                    conviction or release from prison on the above-
11                    described previous conviction (presumption of danger to
12                    community).
13        5.    Government Is Entitled to Detention Hearing Under § 3142(f)
14              If the Case Involves:
15              a.    a crime of violence (as defined in 18 U.S.C.
16                    § 3156(a)(4)) or Federal crime of terrorism (as defined
17                    in 18 U.S.C. § 2332b(g)(5)(B)) for which maximum
18                    sentence is 10 years’ imprisonment or more;
19              b.    an offense for which maximum sentence is life
20                    imprisonment or death;
21              c.    Title 21 or MDLEA offense for which maximum sentence is
22                    10 years’ imprisonment or more;
23              d.    any felony if defendant has two or more convictions for
24                    a crime set forth in a-c above or for an offense under
25                    state or local law that would qualify under a, b, or c
26                    if federal jurisdiction were present, or a combination
27                    or such offenses;
28
                                             3
     Case 5:21-mj-00224-DUTY
            Case 1:21-cr-00246-ABJ
                               Document
                                   Document
                                        10 Filed
                                            8 Filed
                                                 04/01/21
                                                     04/07/21
                                                           PagePage
                                                                4 of 15
                                                                     5 Page
                                                                        of 25 ID #:24



 1              e.    any felony not otherwise a crime of violence that

 2                    involves a minor victim or the possession or use of a

 3                    firearm or destructive device (as defined in 18 U.S.C.

 4                    § 921), or any other dangerous weapon, or involves a

 5                    failure to register under 18 U.S.C. § 2250;

 6              f.    serious risk defendant will flee;
 7              g.    serious risk defendant will (obstruct or attempt to
 8                    obstruct justice) or (threaten, injure, or intimidate
 9                    prospective witness or juror, or attempt to do so).
10        6.    Government requests continuance of _____ days for detention
11              hearing under § 3142(f) and based upon the following
12              reason(s):
13

14

15

16

17   //
18   //
19   //
20   //
21   //
22   //
23   //
24   //
25   //
26   //
27   //
28   //
                                             4
     Case 5:21-mj-00224-DUTY
            Case 1:21-cr-00246-ABJ
                               Document
                                   Document
                                        10 Filed
                                            8 Filed
                                                 04/01/21
                                                     04/07/21
                                                           PagePage
                                                                5 of 16
                                                                     5 Page
                                                                        of 25 ID #:25



 1        7.    Good cause for continuance in excess of three days exists in

 2              that:

 3

 4

 5

 6

 7

 8   Dated: March 31, 2021                  Respectfully submitted,
 9                                          NICOLA T. HANNA
                                            United States Attorney
10
                                            BRANDON D. FOX
11                                          Assistant United States Attorney
                                            Chief, Criminal Division
12

13                                                /s/
                                            BYRON R. TUYAY
14                                          Assistant United States Attorney
15                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
16

17

18

19

20

21

22

23

24

25

26

27

28
                                             5
           Case 5:21-mj-00224-DUTY
                  Case 1:21-cr-00246-ABJ
                                      Document
                                          Document
                                               9 Filed
                                                   8 Filed
                                                       04/02/21
                                                           04/07/21
                                                                PagePage
                                                                     1 of 117Page
                                                                             of 25 ID #:20

                                               UNITEll STATES DISTRICT COURT
                                              CENTRAL llISTR1CT OF CALIFORNIA

             MINUTES - DETCNTION HEARING -REVIEW/RECONSIDERATION OF BAIL /DETENTION ORDCR -
                                             NF,BBIA HEnRINC

    Casc No. 5:21-MJ-0022a                                              CourtSntart                              Datc: X4/02/2021
    Presrnt:'I~he Flonorablc S~II'RI PYM                                                                                . U.S. Magistrate Judge
               himbcrl~~ ('arlcr                                                                                                  none
                Dcpult'(~ler6'                              ,ds'sis'!an! (i.S. ,4tlw•iteti'                              lr~le~/~re[e~• Language

     IJSA t.                                                                Attorney Prescnl fin• Defendant:
               Dauiel Rodriguez(APYL?ARANCF: WAIVLiD)                        n ndre~~~ F3yrd
     ❑ I'resenl     ❑Custody       ❑Bond    C~NoI present                      Present        ❑ CJt~   ❑ Rctd      UI~I'D   ❑ N~~t present

    PROCEEDINGS: DETENTION HEARIN '•
    C~ Government s request for detention is:       GRANI~F,I~ ❑ UI?NII~;D ❑ WI"I~IIURAWN ❑ CON~I~INUL?I)
    ❑ Witnesses CST (sec separate list).             lishihits Marked/Admiticd (sec sepaiatc list).
    ❑ ('ours orders that exhibits be returned to the respccti~ c counsel /pert} of rca~rd.
       ❑ Scc Receipt liar Release of E~;~hibiLs to Counsel.
    ❑ Counsel stipulation to bail.
       Court linds presumption under 18 USC 3142e                                      has not been rebutted.
       Cow~t ORDERS DE;PI_;NDANT P1;RMANEN~I'LY DETAWI;ll. Sec separate detention order.
    ❑ ('Dart finds presum~~tiun under 18 USC 3142e                                     has been rebutted.
    ❑ Court sets bail at: $                                                  ❑ SEE ATTACHED COPY OIL CR-01 BOND ~ORI~1
       FOR('ONDITIONS OF RELEASE.
    ❑ Cuurt orders that defci~dant he detained for a period nut to caceed ten (l0) Coact days. See separate order re temporary detention.
    ❑ Court orders further detention /bail hearing to be set on                                          at              ❑a.m. / ❑p.m. in
       CourU•~iom                                           before ,Tudge
    ❑ Court orders case continued to                                 at                ❑a.m. / ❑p.m. for                         , in
       CourU~oom                                  before Judge

a



    PROCEEDINGS:                   D RE~'IE~V / I2I?CONSIDERA"LION OF BA[L / DF,TEN"LION OfillER -BOND HF.AR[NG
                                   D NF:BI31A HN;ANING

     Hearing on ❑Plaintiffs ❑ Dctendant's request fi r review / reconsidcratiun of bail /detention order had and request is:
                            ❑ <iRnN"l l-;I) ❑ DF;NII;I)
     Court ORDL;RS bail as to the abo~~e-named defendant ❑modified to ❑ set at: $
         ❑ SEE ATTACHED COPY' OF CR-01 BOND FORM FOR CONDI'I~IONS OH' RELEASE.
     ❑ Bond previously set is ordered vacated.
     ❑ Coui-~ orders delendant permanently detained. Sec separate order.
     ❑ Court denies request Ibr bail, defendant shall remain permanently detained as previousl~~ ordered.
     ❑ WiLi~esscs CS"I~ (see separate list).      ❑Exhibits Marked / t~dmilled (sec separate list).
     ❑ Court girders that c~hibits be rcturnrd to the respective cuunscl / party uf~rec~ird.
         ❑ Scc Receipt t~~r Release of Fzhihils to Counsel.
     ❑    Case continued to                                at               ❑ a.m. / ❑ p.m. fir
          befi~re ,ludge                                                             in CourU•oom
     ❑    Nebbia conditions are satisfied and the Government approves the bond package as presented to the Court.
     ❑    Uthcr

                                                                                                                                              \~~
     Rdcase Order ~ssucd -Release Nn.                                                                                       00
                                                                                                         Deputy Clerk Initials kc


    M-46 (06i 10)   MINUTF;S - DETF:N"TION HF:AHINC - RE~~IEW/RF,CONSIDERATION OF BAIL / DETEN"LION ORDER - NEBBIA HN;ARING
Case 5:21-mj-00224-DUTY
       Case 1:21-cr-00246-ABJ
                          Document
                              Document
                                   11 Filed
                                       8 Filed
                                            04/02/21
                                                04/07/21
                                                      PagePage
                                                           1 of 18
                                                                4 Page
                                                                   of 25 ID #:26



                                                       ---~°~-,,c~ cd
                                                                   ~y
                                                       c~.~~_..
                                                           _ _ _p~
                                                                     MZ
                                                                          2021
                                                        1 A .~
                                                                          ~Fr~Y
                                                        EAST
                                                          ~f




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                  Case No.: .~ ~~ ~~ ~— ~~'~,
                 Plaintiff,
                                           ORDER OF PRETRIAL
           v~                              (18 U.S.0§§ 3142(e),(i))

                 Defendant.

                                      I.
A.   (~)   On motion ofthe Government in a case that involves:
     1.    (~    a crime of violence, a violation of 18 U.S.C. § 1591, or an
                 offense listed in 18 U.S.C. § 2332b(g)(5)(B)for which a
                 maximum term of imprisonment of ten years or more is
                 prescribed.
     2.    () an offense for which the maximum sentence is life
                 imprisonment or death.
     3.    () an offense for which a maximum term ofimprisonment often
                 years or more is prescribed in the Controlled Substances Act,
                 the Controlled Substances Import and Export Act, or the
                 Maritime Drug Law Enforcement Act.


                                       1
     Case 5:21-mj-00224-DUTY
            Case 1:21-cr-00246-ABJ
                               Document
                                   Document
                                        11 Filed
                                            8 Filed
                                                 04/02/21
                                                     04/07/21
                                                           PagePage
                                                                2 of 19
                                                                     4 Page
                                                                        of 25 ID #:27




 1       4.     O       any felony if defendant has been convicted oftwo or more
2                       offenses described above,two or more state or local offenses
3                       that would have been offenses described above if a
4                       circumstance giving rise to federal jurisdiction had existed, or a
5                       combination of such offenses..
6        5.     () any felony that is not otherwise a crime of violence that
7                       involves a minor victim, or that involves possession or use of a
8                      firearm or destructive device or any other dangerous weapon,
9                       or that involves a failure to register under 18 U.S.0 § 2250.
10 B.     On motion (~ by the Government /()ofthe Court sua sponte in a case
11        that involves:
12        1.    (~      a serious risk defendant will flee.
13        2.    () a serious risk defendant will:
14               a.   () obstruct or attempt to obstruct justice.
15               b.   () threaten, injure or intimidate a prospective witness or
16                            juror, or attempt to do so.
17 C.     The Government        is /()is not entitled to a rebuttable presumption that
18        no condition or combination of conditions will reasonably assure
19        defendant's appearance as required and the safety or any person or the
20        community.
21
22                                            II.
23        The Court finds that no condition or combination of conditions will
24 reasonably assure:
25 A.    (~()    the appearance of defendant as required.
           l`
26 B.     ~      the safety of any person or the community.
27
28

                                               2
      Case 5:21-mj-00224-DUTY
             Case 1:21-cr-00246-ABJ
                                Document
                                    Document
                                         11 Filed
                                             8 Filed
                                                  04/02/21
                                                      04/07/21
                                                            PagePage
                                                                 3 of 20
                                                                      4 Page
                                                                         of 25 ID #:28




 1                                           III.
 2        The Court has considered:
 3 A.     the nature and circumstances ofthe offenses)charged;
4 B.      the weight ofthe evidence against defendant;
 5 C.     the history and characteristics of defendant; and
6 D.      the nature and seriousness ofthe danger to any person or the community
 7        that would be posed by defendant's release.
8                                            IV.
9         The Court has considered all the evidence proffered and presented at the
10 hearing, the arguments and/or statements of counsel, and the Pretrial Services
11   Report and recommendation.
12
13        The Court concludes:
14 A.     (~     Defendant poses a serious flight risk based on:
15              (~     information in Pretrial Services Report and Recommendation
16              (~     other:   ~~V Z~—~Y►^ ~~~
17                        v 1'~~

18
19        (~    Defendant poses a risk to the safety of other persons and the
20        community based on:
21              (~     information in Pretrial Services Report and Recommendation
22               (~    other:   ~~~~h~~
23                              V t'~.~o
24
25 C.     (}     A serious risk exists that defendant will:
26         1.    ()obstruct or attempt to obstruct justice,
27        2.     ()threaten, injure, or intimidate awitness/juror, or attempt to do so,
28

                                              3
      Case 5:21-mj-00224-DUTY
             Case 1:21-cr-00246-ABJ
                                Document
                                    Document
                                         11 Filed
                                             8 Filed
                                                  04/02/21
                                                      04/07/21
                                                            PagePage
                                                                 4 of 21
                                                                      4 Page
                                                                         of 25 ID #:29




 1        based on:
 2
 3
 4
 5 D.     (~)   Defendant has not rebutted by sufficient evidence to the contrary the
 6              presumption provided in 18 U.S.C. § 3142(e)that no condition or
 7              combination of conditions will reasonably assure the appearance of
 8              defendant as required.
 9 E.     (~    Defendant has not rebutted by sufficient evidence to the contrary the
10              presumption provided in 18 U.S.C. § 3142(e)that no condition or
11              combination of conditions will reasonably assure the safety of any
12              other person and the community.
13                                          VI.
14 A.     IT IS THEREFORE ORDERED that defendant be detained prior to trial.
15 B.     IT IS FURTHER ORDERED that defendant be committed to the custody of
16        the Attorney General for confinement in a corrections facility separate, to
17        the extent practicable, from persons awaiting or serving sentences or being
18        held in custody pending appeal.
19 C.     IT IS FURTHER ORDERED that defendant be afforded reasonable
20        opportunity for private consultation with counsel.
21   D.   IT IS FURTHER ORDERED that, on order of a Court ofthe United States
22        or on request of an attorney for the Government,the person in charge ofthe
23        corrections facility in which defendant is confined deliver defendant to a
24        United States Marshal for the purpose of an appearance in connection with a
25        court proceeding.
26
     DATED: /~~n I 2~ ~ ~-~
27                                                        S
                                                  United States Magistrate Judge
28

                                            D
                                                                                                        Page 1
   Case 5:21-mj-00224-DUTY
          Case 1:21-cr-00246-ABJ
                             Document
                                 Document
                                      13 Filed
                                          8 Filed
                                               04/02/21
                                                   04/07/21
                                                         PagePage
                                                              1 of 22
                                                                   1 Page
                                                                      of 25 ID #:32


                                                     |
                                                     |
                                                     |
                                                     |
                                                     |
                                                     |
                                                     |
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                                     |
            UNITED STATES OF AMERICA,                | Case Number: 5:21-MJ-00224
                                       Plaintiff(s), |
                             vs.                     |
            Daniel Rodriguez                         | FINAL COMMITMENT AND WARRANT
                                    Defendant(s). |                OF REMOVAL
                                                     |
                                                     |          District of Columbia
                                                     |             at Washington
                                                     |                   (City)
                                                     |



            To: United States Marshal for the Central District of California

            The above-named defendant is hereby remanded to your custody and you are
            hereby ORDERED to remove him/her forthwith, along with a certified copy of this
            Commitment, to the custodian of a place of confinement within the District of Origin,
            approved by the Attorney General of the United States, where the defendant shall be
            received and safely kept until discharged in due course of law.

            This defendant was arrested in this District after the filing of a(n):
              ᄖ     Indictment
                ᄖ   charging him with: Obstruction; Civil Disorder; Assaulting, Resisting, or
              Impeding Certain Officers with a Dangerous Weapon; Theft of Government
              Property; Destruction of Government Property; Entereing and
              Reamining/Disorderly Conduct/Impreding Egress in a Restricted Building or
              Grounds with a Dangerous Weapon
                  ᄖ in violation of : 18:1512, 231(a)(3), 111(a)(l)(b), 641, 1361, 1752(a)(1) and
              (b)(1)(A), (a)(2) and (b)(1)(A), (a)(3) and (b)(1)(A)



            The defendant has now:
              ᄖ   duly waived arrival of process.
                ᄖ duly waived identity hearing before me on 03/31/2021.
              ᄖ   No bail has been set.
              ᄖ   Permanent detention has been ordered.

            04/02/2021                                  Sheri Pym
            -------------------                         --------------------------------
            Date                                        United States Magistrate Judge

 ===================================================================
                                                  RETURN
     Received this commitment and designated prisoner on ___________________________, and on
     ___________________________, committed him to
     ________________________________________ and left with the custodian at the same time a
     certified copy of the within temporary commitment.

                                                United States Marshal, Central District of California



      _____________________________             ______________________________________________
      Date                                      Deputy




http://156.131.20.221/cacd/CrimIntakeCal.NSF/0f1cd0ee01e6a6b18825726c... 4/6/2021
Case 1:21-cr-00246-ABJ Document 8 Filed 04/07/21 Page 23 of 25
Case 1:21-cr-00246-ABJ Document 8 Filed 04/07/21 Page 24 of 25
Case 1:21-cr-00246-ABJ Document 8 Filed 04/07/21 Page 25 of 25
